Citation Nr: 1702421	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel.





INTRODUCTION

The Veteran served on active duty from September 1962 to July 1966, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Ratings Office (RO) in Houston, Texas.  The Veteran initially requested a Board hearing, but by a statement dated in April 2009, he withdrew his hearing request.

In a December 2010 decision the Board denied the issue of entitlement to service connection for an eye/vision disorder, claimed as blurred vision.  The Board also remanded the issues of entitlement to service connection for bilateral hearing loss and heart murmur for further development, as well as claims of service connection for diabetes mellitus type II, erectile dysfunction, and hypertension pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) for issuance of a Statement of the Case (SOC).

Subsequent to the December 2010 remand the Veteran was granted service connection for diabetes mellitus with an initial rating of ten percent, the initial rating was not appealed.  Pursuant to the Board's remand, the RO issued a July 2015 SOC for the issues of entitlement to service connection for erectile dysfunction and hypertension continuing their denial.  The Veteran did not perfect the appeal; and thus the issue is not before the Board.

The issue of entitlement to service connection for a heart murmur is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The appellant withdrew the appeal of the denial of service connection for bilateral hearing loss.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal for Service Connection for Bilateral Hearing Loss

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In November 2014, the appellant expressed his desire to withdraw his appeal of the issue of entitlement to service connection for bilateral hearing loss.  That withdrawal was reduced to writing by his attorney.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran's contention has consistently been that his heart murmur is caused by, or aggravated by, his diabetes mellitus.  The issue of entitlement to service connection for heart murmur was remanded previously because it was inextricably intertwined with the Veteran's claim for entitlement to service connection for diabetes mellitus, which was being remanded as well.

Service connection has since been granted to diabetes mellitus, but the RO granted the claim on a presumptive basis; there was no VA examination or opinion obtained.  An April 2006 private echocardiogram revealed a diagnosis of a heart murmur.  The RO issued a supplemental statement of the case (SSOC) continuing the denial of entitlement to service connection for heart murmur in June 2015.  To date, the Veteran has not been afforded a VA examination to assess the etiology of his heart murmur.  In light of the recent grant of service connection for diabetes mellitus, the Veteran should be afforded a VA examination to determine whether his heart murmur is caused or aggravated by the service-connected diabetes mellitus.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed heart murmur.  The claims file and copies of any additional pertinent records should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following questions:

a.  Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed heart murmur is due to or permanently aggravated by the Veteran's active service? 

b. If not, is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed heart murmur is caused by the Veteran's service connected diabetes? 

c. If not, is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed heart murmur is aggravated by the Veteran's service connected diabetes mellitus?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (6).






